[DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 05/03/2021 has been entered.  Claims 1, 3-12 & 22-25 are pending in the application.  Claims 2 & 13-21 are cancelled.  Claims 22-25 are entered as “New”. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second locations must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 25, the limitation “the first fluid passageway provides the lubricant to a second location of the compression mechanism, and wherein the second location is compression pocket of the compression mechanism”, is indefinite.  It is not clear what differentiates the first location --originally claimed in Claim 1-- and the second location.  Instant application Figure 2 shows oil-supply passage 106 feeding oil groove 108 and oil-injection passage 110.  However, both oil groove 108 and oil-injection passage 110 are “radially outside of compression pockets of the compression mechanism”, as Claim 1 describes the first location.  Additionally, the specification provides no further guidance, since the terms “first location” and “second location” are not specifically used in the originally filed application.  
The term “compression pocket”, in Line 3, is indefinite.  Claim 1, of which Claim 1 is dependent upon, claims “compression pockets” in Lines 11-12.  It is not clear if the compression pocket referred to in Claim 25 is one of the compression pockets defined in Claim 1, or if a new 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiki (JP2007232230 - see attached translation), in view of Shiibayashi (U.S. PGPub 2012/0224990).
As to Claim 1, Yoshiki describes a method (Paragraph 0013) comprising: acquiring a first value (via 102; Paragraph 0013, Line 166) of an operating parameter (discharge temperature) that is indicative of a temperature (the discharge temperature is a temperature) of a compression mechanism of a compressor (10); comparing (Paragraph 0013, Lines 167-168) the first value (via 102; Paragraph 0013, Line 166) to a predetermined parameter value (preset allowable temperature range); providing lubricant (Paragraph 0013, Line 170) of the compressor to the compression mechanism of the compressor (10) if the first value (via 102; Paragraph 0013, Line 166) is greater than (Paragraph 0013, Line 169) the predetermined parameter value (preset allowable temperature range); and restricting lubricant (Paragraph 0013, Line 172) from the oil sump to the compression mechanism (10) if the first value (via 102; Paragraph 0013, Line 166) is less than (Paragraph 0013, Line 171) the predetermined parameter value (preset allowable temperature range).

Shiibayashi describes a scroll compressor (100) with an oil flow rate control (271), and teaches using an oil sump (the bottom of vessel 1, as shown in Figure 1; Paragraph 0045) to provide lubricant (23 via 60, comprised of 30/36a/36b/31, Paragraph 0047; and via 27/14, Paragraph 0045) to the compression mechanism (2; Paragraph 0030) of the compressor (100) via a first fluid passageway (60, comprised of 30/36a/36b/31, Paragraph 0047) and restricting lubricant (via 271) from the oil sump (the bottom of vessel 1, as shown in Figure 1; Paragraph 0045) to the compression mechanism (2; Paragraph 0030) via the first fluid passageway (60, comprised of 30/36a/36b/31, Paragraph 0047)...wherein the first fluid passageway (60, comprised of 30/36a/36b/31, Paragraph 0047) provides the lubricant to first (5) and second (6) scrolls of the compression mechanism (2) at a first location (see Figure 1 below) that is radially outside of compression pockets (see Figure 1 below) of the compression mechanism (2).  Although Shiibayashi does feed lubricant to the radially outermost compression pocket, one of ordinary skill in the art would conclude the Shiibiyashi lubricant is fed radially outside of the inner compression pockets, as shown below.

    PNG
    media_image1.png
    799
    798
    media_image1.png
    Greyscale

Shiibayashi Figure 1, Modified by Examiner

Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the compressor, as taught by Shiibayashi, in place of the compressor, as taught by Yoshiki, to prevent “insulation breakdown of coil ends by corona discharge to improve reliability (Paragraph 0007).”

The resulting modification results in Yoshiki, as modified, teaching, providing lubricant from an oil sump (the bottom of Shiibayashi vessel 1, as shown in Figure 1; Paragraph 0045) to the compression mechanism (Shiibayashi 2) of the compressor (Shiibayashi 100) via a first fluid passageway (Shiibayashi 60, comprised of 30/36a/36b/31, Paragraph 0047) if the first value (Yoshiki via 102; Paragraph 0013, Line 166) is greater than (Yoshiki Paragraph 0013, Line 169) the predetermined parameter value (Yoshiki preset allowable temperature range); and restricting lubricant (via Shiibayashi 271) from the oil sump (the bottom of Shiibayashi vessel 1, as shown in Shiibayashi Figure 1; Shiibayashi Paragraph 0045) to the compression mechanism (Shiibayashi 2; Shiibayashi Paragraph 0030) via the first fluid passageway (Shiibayashi 60, comprised of 30/36a/36b/31, Shiibayashi Paragraph 0047) if the first value (via Yoshiki 102; Yoshiki Paragraph 0013, Line 166) is less than (Yoshiki Paragraph 0013, Line 171) the predetermined parameter value (Yoshiki preset allowable temperature range), wherein the first fluid passageway (Shiibayashi 60, comprised of 30/36a/36b/31, Shiibayashi Paragraph 0047) provides the lubricant to first (Shiibayashi 5) and second (Shiibayashi 6) scrolls of the compression mechanism (Shiibayashi 2) at a first location (as shown in Shiibayashi Figure 1 above) that is radially outside of compression pockets (as shown in Shiibayashi Figure 1 above) of the compression mechanism (Shiibayashi 2).
As to Claim 3, Yoshiki, as modified, teaches all the limitations of Claims 1 & 2, and continues to teach providing the lubricant (Shiibayashi 23) from the oil sump (the bottom of Shiibayashi vessel 1, as shown in Figure 1; Paragraph 0045) to the compression mechanism (Shiibayashi 2) via a second passageway (Shiibayashi 27/14, Paragraph 0045, as shown in Shiibayashi Figure 1) formed in a driveshaft (Shiibayashi 14) of the compressor (Shiibayashi 100).
As to Claim 4 Yoshiki, as modified, teaches all the limitations of Claims 1-3, and continues to teach a portion (Shiibayashi 30/36a/36b/31) of the first fluid passageway (Shiibayashi 60) is disposed outside of (as shown in Shiibayashi Figure 1) a shell assembly (Shiibayashi 1/1d/2c, as shown in Shiibayashi Figure 1) of the compressor (Shiibayashi 100).  Shiibayashi Figure 1 shows almost all of the first passageway 60 is shown disposed outside of the shell assembly 1/1d/2c.
As to Claim 5, Yoshiki, as modified, teaches all the limitations of Claim 1, and continues to teach the operating parameter (Yoshiki discharge temperature) is a temperature of a discharge line (Yoshiki discharge temperature;  the Yoshiki temperature sensing means 102 is shown in a discharge line in Figures 1/2) of a climate-control system (Yoshiki Figures 1/2).
As to Claim 6, Yoshiki, as modified, teaches all the limitations of Claim 1, and continues to teach the operating parameter (Yoshiki discharge temperature) is a temperature of a discharge passage (Yoshiki discharge temperature;  the Yoshiki temperature sensing means 102 is shown in a discharge line in Figures 1/2) of the compression mechanism (Shiibayashi 2).
As to Claim 7, Yoshiki, as modified, teaches all the limitations of Claim 1, and continues to teach providing the lubricant (Shiibayashi 23) to the compression mechanism (Shiibayashi 2) includes opening (Yoshiki Paragraph 0016) a valve (Yoshiki Paragraph 0016 discusses opening valve 60, which is equivalent to Shiibayashi 271), and wherein restricting the lubricant (Shiibayashi 23) to the compression mechanism (Shiibayashi 2) includes closing (Yoshiki Paragraph 0016) the valve (Yoshiki Paragraph 0016 discusses opening valve 60, which is equivalent to Shiibayashi 271).
As to Claim 8, Yoshiki, as modified, teaches all the limitations of Claim 1, and continues to teach acquiring a second value (via 102; Paragraph 0013, Line 166) of the operating parameter (discharge temperature); and determining if the second value (via 102; Paragraph 0013, Line 166) is greater (Paragraph 0013, Line 169) than the predetermined parameter value (preset allowable temperature range).  Although Yoshiki does not explicitly teach acquiring a 
As to Claim 9, Yoshiki, as modified, teaches all the limitations of Claims 1 & 8, and continues to teach a predetermined time period elapses (see end of paragraph for clarification) between providing the lubricant (Shiibayashi 23) from the oil sump (the bottom of Shiibayashi vessel 1, as shown in Figure 1; Paragraph 0045) to the compression mechanism (Shiibayashi 2) and acquiring the second value (Yoshiki via 102; Paragraph 0013, Line 166, during the second iteration, as described in the Claim 8 rejection above) of the operating parameter (Yoshiki discharge temperature) if the first value (Yoshiki via 102; Paragraph 0013, Line 166, during the first iteration, as described in the Claim 8 rejection above) is greater than (Yoshiki Paragraph 0013, Line 169) the predetermined parameter value (Yoshiki preset allowable temperature range).  A predetermined time period is inherent to the Yoshiki method, which is equal to the time required to compare the first value to the predetermined value and adjust the valve to provide lubricant.  If this was not inherent, the Yoshiki method would be calculating each of the acquired temperatures and comparing each of the acquired temperatures to the predetermined value.  Each comparison would cause either lubricant to be provided or restricted at the same time, rendering the method and compressor inoperable.  Therefore, the predetermined time must be inherent.
As to Claim 22 Yoshiki, as modified, teaches all the limitations of Claims 1-4, and continues to teach providing the lubricant (Shiibayashi 23) from the oil sump (the bottom of Shiibayashi vessel 1, as shown in Figure 1; Paragraph 0045) of the compressor (Shiibayashi 100) to (see end of paragraph for clarification) a motor assembly (Shiibayashi 3) of the compressor (Shiibayashi 100) via the first fluid passageway (Shiibayashi 60, comprised of .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiki, in view of Shiibayashi, further in view of Knippen (U.S. PGPub 2016/0298627).
As to Claim 10, Yoshiki, as modified, teaches all the limitations of Claims 1 & 8, but does not teach shutting down the compressor if the second value is greater than the predetermined parameter value.
Knippen describes a compressor 10 in a climate control system which controls the compressor based on a temperature comparison (Figure 5), and teaches shutting down (Paragraph 0058) the compressor (10) if the second value (compressor temperature) is greater than the predetermined parameter value (first predetermined temperature).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to shut down, as taught by Knippen, the compressor, as taught by Yoshiki, as modified, “to protect the compressor (Paragraph 0058).”

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiki, in view of Shiibayashi, further in view of Arii (U.S. PGPub 2014/0053587).
As to Claim 11, Yoshiki, as modified, teaches all the limitations of Claims 1 & 8, but does not teach performing a system corrective action if the second value is greater than the 
Arii describes a compressor 11 in a climate control system 200 which controls the system based on a temperature comparison (Figure 5), and teaches performing a system corrective action (Figure 5; Paragraphs 0042-0043) if the second value (discharge temperature) is greater than (S11 in Figure 5) the predetermined parameter value (Control Value), wherein the system corrective action (Figure 5) includes one or both of: adjusting a position of an expansion device (S13, Figure 5) and adjusting a speed of a blower motor (not required since the first option is taught).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to perform a corrective action if the discharge temperature is greater than the predetermined value, as taught by Arii, on the expansion device 4 (in Figures 1/2), as taught by Yoshiki, as modified, to enhance the capacity (Paragraph 0045).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiki, in view of Shiibayashi, as evidenced by McSweeney (U.S. PGPub 2009/0090117).
As to Claim 12, Yoshiki, as modified, teaches all the limitations of Claim 1, but does not explicitly teach the operating parameter is based on a suction superheat.
McSweeney describes a compressor 10 in a climate control system (Figure 1), and teaches the discharge line temperature and saturated condenser temperature are related, where the discharge line temperature is equal to the saturated condenser temperature plus the discharge superheat (Paragraph 0030), within a climate control system with a condenser 12 and compressor 10.  When applying this to Yoshiki, as modified, the discharge line temperature is the equivalent of the Yoshiki “discharge temperature”, as described in the Claim 1 rejection above.  As such, McSweeney teaches the operating parameter (Yoshiki discharge temperature) is inherently a function (or based on) a suction superheat within the Yoshiki system.

Allowable Subject Matter
Claims 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As to Claim 23, the prior art of record teaches the method of operating a compressor according to the limitations of Claims 1-4 & 22, but does not teach “the first fluid passageway is coupled with a first passage in a bearing housing of the compressor”.  Therefore, the prior art of record fails to disclose each of the limitations of Claim 23.  The closest art of record is Yoshiki, in view of Shiibayashi.  However, Yoshiki, in view of Shiibayashi describes the first fluid passageway providing lubricant directly to the compression mechanism without structurally or fluidly contacting the bearing housing.  It would not be obvious to one of ordinary skill in the art to modify Yoshiki, in view of Shiibayashi without significant structural modification and without the benefit of hindsight.  Therefore, this limitation, as claimed in Claim 23, is neither anticipated nor made obvious by the prior art of record in the Examiner’s opinion.
Claims 24-25 depend on Claim 23, and would therefore also be found allowable.

Response to Arguments
Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive.
Regarding the 112 rejections, Applicant overcame the prior 112 rejections with the submitted amendments.  However, a new 112 rejection is required due to the submission of new Claim 25, as discussed above.
.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746